Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
	This action is in response to the papers filed January 20, 2021. 

Amendments
           Applicant's response and amendments, filed December 21, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 3-9, 16-20, 22-31, 35, 37, 42-44, and 51-53.  
	Claims 1-2, 10-15, 21, 32-34, 36, 38-41, 45-50, and 54-58 are pending.

Election/Restrictions
Applicant has elected the following species, wherein: 
i) the alternative RNA oligonucleotide structure is a double-stranded RNA (dsRNA), as recited in Claim 11; 
ii) the alternative target virus pathogen is White Spot Syndrome Virus (WSSV), as recited in Claim 36; 
iii) the alternative RNA target sequence SEQ ID NO is SEQ ID NO:59 (directed to VP28), as recite in Claims 40-41; and 
iv) the alternative additional target is an additional viral target of the same virus, as recited in Claims 47-48, to wit, (VP19), to wit, SEQ ID NO:77, which targets both VP19 and VP28.

Rejoinder
1. 	Claims 1-2, 11-15, 21, 32-34, 36, 38-41, 47-48, 50, and 54-58 are allowable. The restriction requirement between (i) the alternative RNA oligonucleotide structure species, (ii) the alternative target virus pathogen species, (iii) the alternative RNA target SEQ ID NO species, and (iv) the alternative additional target species, as set forth in the Office action mailed on February 7, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 10, 45-46 and 49, directed to previously non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Priority
This application is a 371 of PCT/IL2017/050475 filed on April 26, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/327,605 filed on April 26, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

2. 	The following is a statement of reasons for the indication of allowable subject matter: 
Baker et al (U.S. 2012/0295355) is considered relevant prior art for having disclosed chitosan nanoparticles, whereby the percent deacetylation of commercial chitosans is typically between 50% and 100% [0282]. 

Andersson (U.S. Patent 8,703,924) is considered relevant prior art for having disclosed chitosan materials having a degree of deacetylation between 30% and 70% as a carrier for microRNAs (col. 11, lines 15-21), with preferred deacetylation % embodiments of 30%, 35%, 40%, and 45%, and less than 55% (col. 14, lines 53-60). However, the working examples demonstrate making chitosan materials having a degree of deacetylation of 50%, 55%, 72%, and 81%, none of which is then used to complex with miRNA. 
In contrast, the instant specification discloses reductions to practice of chitosan nanoparticles having a degree of deacetylation of 35% and 42% (Table 2), subsequently and successfully demonstrated to deliver dsRNA to crustaceans to effect in vivo gene silencing of the target gene upon feeding.  
	The prior art appears, in practice, to teach away from that which Applicant has successfully reduced to practice, to wit, the synthesis and successful use of chitosan nanoparticles having a degree of deacetylation of 35% and 42% and complexed with RNA molecules capable of silencing the expression of a target gene.

Conclusion
3. 	Claims 1-2, 10-15, 21, 32-34, 36, 38-41, 45-50, and 54-58 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633